
	

114 S1881 PCS: To prohibit Federal funding of Planned Parenthood Federation of America.
U.S. Senate
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 169114th CONGRESS1st Session
		S. 1881
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2015
			Mrs. Ernst (for herself, Mr. McConnell, Mr. Paul, Mr. Lankford, Mr. Blunt, Mr. Cornyn, Mrs. Fischer, Mr. Scott, Mr. Isakson, Mr. Coats, Mr. Inhofe, Mr. Boozman, Mr. Enzi, Mr. Johnson, Mr. Thune, Mr. Sasse, Mr. Barrasso, Mr. Roberts, Mr. Daines, Mr. Cruz, Mr. Perdue, Mr. Burr, Mr. Cotton, Mr. McCain, Mr. Cassidy, Mr. Portman, Mr. Tillis, Mr. Rubio, Mr. Vitter, Mr. Rounds, Mr. Wicker, Mr. Crapo, and Mr. Lee) introduced the following bill; which was read the first time
		
		July 29, 2015Read the second time and placed on the calendarA BILL
		To prohibit Federal funding of Planned Parenthood Federation of America.
	
	
 1.FindingsCongress finds as follows: (1)State and county health departments, community health centers, hospitals, physicians offices, and other entities currently provide, and will continue to provide, health services to women. Such health services include relevant diagnostic laboratory and radiology services, well-child care, prenatal and postpartum care, immunization, family planning services including contraception, sexually transmitted disease testing, cervical and breast cancer screenings, and referrals.
 (2)Many such entities provide services to all persons, regardless of the person’s ability to pay, and provide services in medically underserved areas and to medically underserved populations.
 (3)All funds no longer available to Planned Parenthood will continue to be made available to other eligible entities to provide women’s health care services.
			2.Prohibition
 (a)In generalNotwithstanding any other provision of law, no Federal funds may be made available to Planned Parenthood Federation of America, or to any of its affiliates, subsidiaries, successors, or clinics.
 (b)Rules of constructionNothing in this Act shall be construed to— (1)affect any limitation contained in an appropriations Act relating to abortion; or
 (2)reduce overall Federal funding available in support of women’s health.  July 29, 2015Read the second time and placed on the calendar